 



EXHIBIT 10.4

VOTING AGREEMENT

     This VOTING AGREEMENT (“Agreement”) is made as of November 14, 2004,
between Agis Industries (1983) Ltd., an Israeli public company (the “Company”),
and the undersigned shareholder (“Shareholder”) of Perrigo Company, a Michigan
corporation (“Buyer”).

RECITALS:

     WHEREAS, concurrently with the execution and delivery of this Agreement,
Buyer, Perrigo Israel Opportunities Ltd., a private Israeli company and indirect
wholly owned subsidiary of Buyer (“Merger Sub”), and the Company are entering
into an Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), pursuant to which Merger Sub will be merged with and into the
Company, and the Company will become a wholly owned subsidiary of Buyer (the
“Merger”);

     WHEREAS, the Board of Directors of Buyer has: (x) determined that the
Merger Agreement (and the transactions contemplated thereby) are fair to, and in
the best interests of, Buyer and its shareholders, (y) approved the Merger
Agreement (and the transactions contemplated thereby); and (z) determined to
recommend to the shareholders of Buyer to adopt and approve the Merger Agreement
and the transactions contemplated thereby;

     WHEREAS, it is a condition to the willingness of the Company to enter into
the Merger Agreement and to consummate the Merger that Shareholder undertake the
obligations set forth in this Agreement; and

     WHEREAS, in order to induce the Company to enter into the Merger Agreement,
Shareholder has agreed to enter into this Agreement.

     NOW, THEREFORE, in consideration of the foregoing premises and of the
covenants and agreements set forth herein and intending to be legally bound
hereby, the parties agree as follows:

1.           Definitions.

     (a)      Capitalized terms used herein but not otherwise defined shall have
the meaning set forth in the Merger Agreement.

     (b)      “Buyer Common Stock” means shares of common stock, no par value,
of Buyer.

     (c)      “Expiration Date” means the earlier to occur of (i) the Effective
Time, (ii) the date on which the Merger Agreement is terminated pursuant to its
terms or (iii) the mutual agreement of the Company and Shareholder to terminate
this Agreement.

 



--------------------------------------------------------------------------------



 



     (d)      “Subject Shares” means all shares of Buyer Common Stock owned by
Shareholder as of the date of the Buyer Stockholders Meeting.

2.           Voting.

     (a)      Shareholder hereby agrees that, prior to the Expiration Date, at
any meeting of the shareholders of Buyer, however called, and in any written
action by consent of shareholders of Buyer, Shareholder shall cause to be
counted as present thereat for purposes of establishing a quorum and shall vote,
or cause to be voted, any and all Subject Shares owned by Shareholder as of the
record date of such meeting or written consent in favor of the issuance of the
Buyer Common Stock as contemplated by the Merger Agreement and in favor of any
action in furtherance of the foregoing.

     (b)      Prior to the Expiration Date, Shareholder shall not enter into any
agreement or understanding with any Person to vote or give instructions in any
manner inconsistent with clause “(i)” of this Section 2(a).

3.           Grant of Proxy; Appointment of Proxy.

     (a)      In furtherance of the transactions contemplated hereby and by the
Merger Agreement, and in order to secure the performance by Shareholder of
Shareholder’s duties under this Agreement, Shareholder, concurrently with the
execution of this Agreement, shall execute, in accordance with the provisions of
applicable law, and deliver to the Company an irrevocable proxy, substantially
in the form of Annex A hereto unless a different form is specified in Buyer’s
Articles of Incorporation or Bylaws (in which case the proxy shall meet the
requirements of Buyer’s Articles of Incorporation and Bylaws) (the “Proxy”).

     (b)      Shareholder understands and acknowledges that the Company is
entering into the Merger Agreement in reliance upon such Proxy. Shareholder
hereby affirms that the Proxy set forth in this Section 3 is given to secure the
performance of the duties of Shareholder under this Agreement. Shareholder
hereby affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked. Shareholder hereby ratifies and confirms all
that such irrevocable proxy may lawfully do or cause to be done by virtue
hereof.

     (c)      Shareholder hereby revokes any and all prior proxies or powers of
attorney given by Shareholder with respect to the voting of the Subject Shares
in respect of any of the matters set forth in Section 2(a) and agrees not to
grant any subsequent proxies or powers of attorney with respect to the voting of
the Subject Shares in respect of any of the matters set forth in Section 2(a)
until the Expiration Date.

     (d)      Shareholder shall, at the Company’s own expense, perform such
further acts and execute such further proxies and other documents and
instruments as may reasonably be required to vest in the Company the power to
carry out and give effect to the provisions of this Agreement.

4.           Transfer of Subject Shares. Nothing contained in this Agreement
shall be interpreted as prohibiting Shareholder from transferring any Subject
Shares free from the restrictions of this Agreement; provided, however, that
Shareholder agrees that any transfers to

2



--------------------------------------------------------------------------------



 



family members will be made only for bona fide estate planning, gift, financial
planning, tax planning or other similar purposes.

5.           Covenants of Shareholder. Shareholder covenants and agrees for the
benefit of the Company that, until the Expiration Date, Shareholder will not,
other than the Proxy, grant any powers of attorney or proxies or consents in
respect of any of the Subject Shares, or enter into a voting agreement with
respect to any of such Subject Shares. Notwithstanding the foregoing, nothing
herein shall be deemed to restrict in any way Shareholder’s ability to sell or
transfer Subject Shares to any person or entity.

6.           Representations and Warranties of Shareholder. Shareholder
represents and warrants to the Company as follows:

     (a)      As of the date of this Agreement, Shareholder is the owner (free
and clear of any encumbrances or restrictions other than restrictions under any
securities laws) of the outstanding shares of Buyer Common Stock set forth under
the heading “Shares of Buyer Common Stock owned” on the signature page hereof.

     (b)      Shareholder has the legal capacity, power and authority to enter
into and perform all of Shareholder’s obligations under this Agreement and the
Proxy. This Agreement has been duly executed and delivered by Shareholder and,
upon its execution and delivery by the Company, will constitute a legal, valid
and binding obligation of Shareholder, enforceable against Shareholder in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors rights generally, and the availability of
injunctive relief and other equitable remedies.

     (c)      The execution, delivery and performance by Shareholder of this
Agreement will not (i) conflict with, require a consent, waiver or approval
under, or result in a breach of or default under, any of the terms of any
contract, commitment or other obligation to which Shareholder is a party or by
which any of Shareholder’s assets may be bound, or (ii) violate any order, writ
injunction, decree, judgment, order, statute, rule or regulation applicable to
Shareholder or any of its assets.

     (d)      No filing with, and no permit, authorization, consent or approval
of, any state or federal public body or authority is necessary for the execution
of this Agreement by Shareholder and the consummation by Shareholder of the
transactions contemplated hereby.

7.           Adjustments; Additional Shares. In the event of any stock dividend,
stock split, merger, recapitalization, reclassification, combination, exchange
of shares or the like of the capital stock of Buyer on, of or affecting the
Subject Shares, then the terms of this Agreement shall apply to the shares of
Buyer Common Stock or other instruments or documents held by Shareholder
immediately following the effectiveness of the events described above as though
they were Subject Shares hereunder.

8.           Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against

3



--------------------------------------------------------------------------------



 



whom the waiver is to be effective. No failure or delay by any party in
exercising any right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. To the
maximum extent permitted by law, (a) no waiver that may be given by a party
shall be applicable except in the specific instance for which it was given and
(b) no notice to or demand on one party shall be deemed to be a waiver of any
obligation of such party or the right of the party giving such notice or demand
to take further action without notice or demand.

9.           Assignment. This Agreement may not be assigned by either party
hereto without the prior written consent of the other party. Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
executors, heirs, personal representatives, successors and assigns.

10.           Entire Agreement. This Agreement and the documents, instruments
and other agreements specifically referred to herein or delivered pursuant
hereto, including, without limitation, the Proxy, set forth the entire
understanding of the parties with respect to the subject matter hereof. Any and
all previous agreements and understandings between or among the parties
regarding the subject matter hereof, whether written or oral, are superseded by
this Agreement.

11.           Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given (a) on the date established by the sender as having
been delivered personally; (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier; (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day; or
(d) on the fifth day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications, to be valid,
must be addressed as follows:

(i)      If to Buyer, to:

Perrigo Company
515 Eastern Avenue
Allegan, MI 49010
Attention: Chief Executive Officer
Telecopier: 269-673-7535

and

Perrigo Company
515 Eastern Avenue
Allegan, MI 49010
Attention: Vice President and General Counsel
Telecopier: 269-673-1386

4



--------------------------------------------------------------------------------



 



with a copy to:

Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
Attention:. Randall B. Sunberg, Esq.
Telecopier: 609-919-6639

and

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178
Attention: Robert G. Robison, Esq.
Telecopier: 212-309-6001

If to Shareholder:

Moshe Arkin
29 Lehi Street
Bnei-Brak 51200
Israel
Telecopier: 972-3-577-3500

with a copy to:

Rosenberg, Hacohen, Goddard & Ephrat
24 Raoul Wallenberg Street
Tel-Aviv 69719
Israel
Attn: Dan Hacohen, Adv.
Telecopier: 972-3-766-6567

and

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: David Fox, Esq.
Thomas W. Greenberg, Esq.
Telecopier: (212) 735-2000

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one

5



--------------------------------------------------------------------------------



 



method for sending notice as set forth above is used, the earliest notice date
established as set forth above shall control.

12.           Captions. All captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.

13.           Counterparts. This Agreement may be executed in counterparts, and
either party may execute such counterpart, both of which when executed and
delivered shall be deemed to be an original and which counterparts taken
together shall constitute but one and the same instrument.

14.           Severability; Enforcement. Any provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

15.           Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction without the necessity of demonstrating damages or posting a
bond, this being in addition to any other remedy to which they are entitled at
law or in equity.

16.           Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of any court of competent jurisdiction in the State of
New York for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby. Each party agrees to
commence any such action, suit or proceeding in any court of competent
jurisdiction in the State of New York. Each party further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in a court of competent jurisdiction in the State of
New York with respect to any matters to which it has submitted to jurisdiction
in this Section 16. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in a court of
competent jurisdiction in the State of New York, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

6



--------------------------------------------------------------------------------



 



17.           Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York, without
giving effect to any choice of law or conflict of laws rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

18.           Actions in Other Capacities. Nothing in this Agreement shall
(i) limit, restrict or otherwise affect any actions taken by Shareholder in his
capacity as a member of the board of directors of Buyer or any of its
subsidiaries or (ii) modify Buyer’s rights under the Merger Agreement.

[Signature Page to Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto all as of the day and year first above written.

            AGIS INDUSTRIES (1983) LTD.
      By:   /s/ Moshe Arkin         Name:   Moshe Arkin        Title:  
President and Chairman     

            SHAREHOLDER
      /s/ Michael J. Jandernoa       (Signature)           

                  Michael J. Jandernoa       Print Name           

                Number and class of shares of Capital Stock:  6,542,523      
Common Stock          

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------



 



ANNEX A

IRREVOCABLE PROXY

     Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Voting Agreement, dated as of November 14, 2004,
(the “Voting Agreement”) between Agis Industries (1983) Ltd., an Israeli public
company (the “Company”), and the undersigned shareholder (“Shareholder”) of
Perrigo Company, a Michigan corporation (“Buyer”). A copy of the Voting
Agreement is attached hereto and is incorporated by reference herein.

     This Proxy is given to secure the performance of the duties of the
undersigned Shareholder pursuant to the Voting Agreement and is granted in
consideration of the Company negotiating and entering into the Merger Agreement.

               (i)      The undersigned Shareholder hereby irrevocably appoints
Moshe Arkin and Refael Lebel, and each of them individually, the sole and
exclusive attorneys, agents and proxies, with full power of substitution in each
of them, for the undersigned Shareholder and in the name, place and stead of the
undersigned Shareholder, to vote or, if applicable, to give written consent,
with respect to, all Subject Shares owned by the undersigned Shareholder and
which the undersigned Shareholder is or may be entitled to vote at any meeting
of Buyer held after the date hereof, whether annual or special and whether or
not an adjourned meeting, or, if applicable, to give written consent with
respect thereto, in accordance with the provisions of Section 2(a) of the Voting
Agreement, in favor of the issuance of the Buyer Common Stock as contemplated by
the Merger Agreement and in favor of any action in furtherance of the foregoing.

     This Proxy is coupled with an interest, shall be irrevocable to the fullest
extent permitted by law and shall be binding on any successor in interest of the
undersigned Shareholder. This Proxy shall not be terminated by operation of law
upon the occurrence of any event, including, without limitation, the death or
incapacity of the undersigned Shareholder.

     This Proxy shall operate to revoke any prior proxy as to the Subject Shares
heretofore granted by the undersigned Shareholder with respect to the subject
matter of the Voting Agreement and the Merger Agreement.

     This Proxy shall terminate on the Expiration Date.

[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



SIGNATURE TO IRREVOCABLE PROXY

            SHAREHOLDER
            (Signature)           

                  Michael J. Jandernoa       Print Name      Date: November 14,
2004     

            The undersigned, Moshe Arkin,
irrevocably accepts this Proxy and
agrees to act in accordance with its
terms.
            (Signature)           

                  Moshe Arkin       Print Name      Date: November 14, 2004     

            The undersigned, Refael Lebel,
irrevocably accepts this Proxy and
agrees to act in accordance with its
terms.
            (Signature)           

                  Refael Lebel       Print Name      Date: November 14, 2004   
 

[Signature Page to Proxy—Michael J. Jandernoa]

 